Exhibit 10.1

 

 

Published CUSIP Numbers:

Deal: 34960UAD2

Loan: 34960UAE0

CREDIT AGREEMENT

Dated as of August 22, 2018

among

LOGO [g620248g0818071141433.jpg]

FORTIVE CORPORATION,

as Company,

BANK OF AMERICA, N.A.,

as Administrative Agent,

the other LENDERS party hereto,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners,

THE BANK OF NOVA SCOTIA,

as Syndication Agent

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      20  

1.03

   Accounting Terms      20  

1.04

   Rounding      21  

1.05

   References to Agreements and Laws      21  

1.06

   Times of Day      22  

1.07

   Limited Conditionality Acquisitions      22  

ARTICLE II THE COMMITMENTS AND BORROWING

     23  

2.01

   Loans      23  

2.02

   Borrowings, Conversions and Continuations of Loans      23  

2.03

   Prepayments      24  

2.04

   Reduction of Commitments      25  

2.05

   Repayment of Loans      25  

2.06

   Interest      25  

2.07

   Computation of Interest and Fees      25  

2.08

   Evidence of Debt      25  

2.09

   Payments Generally      26  

2.10

   Sharing of Payments      27  

2.11

   Defaulting Lenders      28  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     29  

3.01

   Taxes      29  

3.02

   Illegality      31  

3.03

   Inability to Determine Rates      31  

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans      33  

3.05

   Compensation for Losses      35  

3.06

   Matters Applicable to all Requests for Compensation      35  

3.07

   Survival      36  

ARTICLE IV CONDITIONS PRECEDENT

     36  

4.01

   Conditions to Effectiveness      36  

4.02

   Conditions to Borrowing      37  



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     38  

5.01

   Existence, Qualification and Power; Compliance with Laws      38  

5.02

   Authorization; No Contravention      38  

5.03

   Governmental Authorization; Other Consents      38  

5.04

   Binding Effect      38  

5.05

   Financial Statements; No Material Adverse Effect      39  

5.06

   Litigation      39  

5.07

   No Default      39  

5.08

   Ownership of Property; Liens      39  

5.09

   Environmental Compliance      39  

5.10

   ERISA Compliance      40  

5.11

   Margin Regulations; Investment Company Act      40  

5.12

   OFAC      40  

5.13

   Anti-Corruption Laws      40  

5.14

   EEA Financial Institutions      41  

5.15

   Beneficial Ownership      41  

ARTICLE VI AFFIRMATIVE COVENANTS

     41  

6.01

   Financial Statements      41  

6.02

   Certificates; Other Information      41  

6.03

   Notices      43  

6.04

   Payment of Obligations      43  

6.05

   Preservation of Existence, Etc.      43  

6.06

   Maintenance of Properties      44  

6.07

   Anti-Corruption Laws      44  

6.08

   Compliance with Laws      44  

6.09

   Inspection Rights      44  

6.10

   Compliance with ERISA      44  

6.11

   Use of Proceeds      44  

ARTICLE VII NEGATIVE COVENANTS

     44  

7.01

   Liens      45  

7.02

   Fundamental Changes      46  

7.03

   Use of Proceeds      47  

 

ii



--------------------------------------------------------------------------------

7.04

   Financial Covenants      47  

7.05

   Sanctions      47  

7.06

   Anti-Corruption Laws      47  

7.07

   Limitations on Indebtedness      48  

7.08

   Dispositions      49  

7.09

   Restricted Payments      50  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     50  

8.01

   Events of Default      50  

8.02

   Remedies Upon Event of Default      52  

8.03

   Application of Funds      53  

ARTICLE IX ADMINISTRATIVE AGENT

     53  

9.01

   Appointment and Authority      53  

9.02

   Rights as a Lender      54  

9.03

   Exculpatory Provisions      54  

9.04

   Reliance by Administrative Agent      55  

9.05

   Delegation of Duties      55  

9.06

   Resignation of Administrative Agent      55  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      56  

9.08

   No Other Duties, Etc.      56  

9.09

   Administrative Agent May File Proofs of Claim      56  

9.10

   No Lender is an Employee Benefit Plan      57  

ARTICLE X MISCELLANEOUS

     59  

10.01

   Amendments, Etc.      59  

10.02

   Notices and Other Communications; Facsimile Copies      60  

10.03

   No Waiver; Cumulative Remedies      62  

10.04

   Costs and Expenses      62  

10.05

   Indemnification by the Company      62  

10.06

   Payments Set Aside      63  

10.07

   Successors and Assigns      64  

10.08

   Confidentiality      68  

10.09

   Set-off      69  

10.10

   Interest Rate Limitation      70  

 

iii



--------------------------------------------------------------------------------

10.11

   Counterparts      70  

10.12

   Integration      70  

10.13

   Survival of Representations and Warranties      70  

10.14

   Severability      71  

10.15

   Tax Forms      71  

10.16

   Replacement of Lenders      73  

10.17

   Governing Law      73  

10.18

   Waiver of Right to Trial by Jury      74  

10.19

   No Advisory or Fiduciary Responsibility      74  

10.20

   USA PATRIOT Act Notice      75  

10.21

   Margin Stock      75  

10.22

   Electronic Execution of Assignments and Certain Other Documents      75  

10.23

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      75
 

SIGNATURES

     S-1  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Pro Rata Shares

5.06

   Litigation

7.01

   Existing Liens

7.07

   Existing Indebtedness

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A

   Loan Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   Opinion of Counsel

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of August 22, 2018 (this “Agreement”), is
entered into among FORTIVE CORPORATION, a Delaware corporation (the “Company”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Company has requested that the Lenders provide a delayed draw term
loan facility, and the Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2016 Credit Agreement” means the Credit Agreement dated as of June 16, 2016
among the Company, certain Subsidiaries of the Company, Danaher Corporation,
Bank of America, N.A., as administrative agent, and the lenders from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time, and any refinancing, refunding, replacement, renewal or
extension thereof.

“2017 Credit Agreement” means the Term Loan Agreement dated as of August 24,
2017 between the Company and Sumitomo Mitsui Banking Corporation, as amended,
restated, supplemented or otherwise modified from time to time, and any
refinancing, refunding, replacement, renewal or extension thereof.

“Acquisition” means any transaction, or any series of related transactions, by
which any of the Company or its Subsidiaries (a) acquire any ongoing business or
all or substantially all of the assets of, any firm, corporation or division
thereof, whether through purchase of assets, purchase of stock, merger,
amalgamation or otherwise, (b) directly or indirectly acquire control of at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors, (c) directly or
indirectly acquire control of a majority ownership interest in any partnership,
joint venture or similar arrangement or (d) directly or indirectly acquire
assets constituting all or substantially all of a line of business of another
Person; provided, however, that with respect to any stock purchase transaction
structured as a tender offer, such transaction has been approved by the board of
directors and/or shareholders (or comparable persons or groups) of the Company
or such Subsidiary, as applicable, and such other Person.

“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent and an Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing

Level

   Debt Rating
S&P/Moody’s    Eurodollar Rate
Loans   Base Rate Loans

1

   BBB+ / Baa1    0.750%   0.00%

2

   BBB / Baa2    0.825%   0.00%

3

   < BBB- / Baa3    0.975%   0.00%

For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 3 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then Pricing Level 2 shall apply; (c) if the Company has only one Debt Rating,
the Pricing Level for such Debt Rating shall apply; and (d) if the Company does
not have any Debt Rating, Pricing Level 3 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), and The
Bank of Nova Scotia, in its capacity as a joint lead arranger and joint
bookrunner in respect of the Commitments hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form as the Administrative Agent and the
Company may reasonably approve.

“Attorney Costs” means all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

“Availability Period” means the period from and including the Closing Date to
the earlier of (a) 12:00 noon on the date that falls 60 days after the Closing
Date and (b) the date of termination of the commitments of the respective
Lenders to make Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the Eurodollar Rate plus 1.00% and (d) 1.00%; provided that in
no event shall the Base Rate be less than 0%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

3



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bonds” means the notes issued pursuant to the Indenture dated as of June 20,
2016, among the Company and The Bank of New York Mellon Trust Company, N.A, as
trustee.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
is located and, if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial paper maturing no more than 270 days from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of
deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any commercial bank organized under the laws of the United
States of America, any State thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000; (e) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria of clause (d) above; (f) shares of any money market
mutual fund that (i) has substantially all its assets invested continuously in
the types of investments referred to in clauses (a) through (d) above, (ii) has
net assets of not less than $5,000,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s; (g) in the case of any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes; and
(h) marketable corporate bonds for which an active trading market exists and
price quotations are available, in each case maturing within two years after
such date and issued by Persons that are not Affiliates of the Company and where
such Persons (i) in the case of any such bonds maturing more than 12 months from
the date of the acquisition thereof, have a long-term credit rating of at least
AA- from S&P or Aa3 from Moody’s or (ii) in the case of any such bonds maturing
less than or equal to 12 months from the date of the acquisition thereof, have a
long-term credit rating of at least A+ from S&P or A1 from Moody’s, provided
that the portfolio of any such bonds included as Cash Equivalents at any time
shall have a weighted average maturity of not more than 360 days.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives relating to
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of the Company or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Steven M. Rales and Mitchell P. Rales) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
(or individuals previously approved under this clause (iii)) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, with such approval either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means as to each Lender, its obligation during the Availability
Period to make Loans to the Company pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

5



--------------------------------------------------------------------------------

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Assets” means the aggregate of all assets of the Company and its
Subsidiaries (including the value of all existing sale and leaseback
transactions and any assets resulting from the capitalization of other long-term
lease obligations in accordance with GAAP), appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries at
their net book values, after deducting related depreciation, amortization and
other valuation reserves, all prepared in accordance with GAAP.

“Consolidated Current Liabilities” means the aggregate of the current
liabilities of the Company and its Subsidiaries appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries, all in
accordance with GAAP. In no event shall Consolidated Current Liabilities include
any current maturities of long-term debt or any obligations under Capitalized
Leases, in each case, of the Company or any of its Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
(a) the following to the extent reflected in calculating such Consolidated Net
Income, (i) Consolidated Interest Charges for such period, (ii) income tax
expense for such period, (iii) depreciation expense for such period,
(iv) amortization expense for such period, (v) non-cash impairment charges for
such period, (vi) non-cash non-operating expenses for such period,
(vii) non-cash equity compensation expenses for such period, (viii) cash or
non-cash charges, including legal and advisor fees and other transaction
expenses, incurred in connection with permitted acquisitions or financing
transactions for such period, (ix) the net income (or loss) with respect to
discontinued operations of the Company or any Subsidiaries during such period,
and (x) other non-recurring or unusual expenses of the Company and its
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period, and minus (b) the following to the extent
reflected in calculating Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period
and (ii) all non-cash items that are both non-operating and non-recurring
increasing Consolidated Net Income for such period but excluding such items in
respect of which cash was received in a prior period or will be received in a
future period; provided, however, that if the definition of “Consolidated
EBITDA” in the 2016 Credit Agreement or any defined term used therein is
amended, restated, supplemented or otherwise modified after the date hereof,
including by means of any refinancing, refunding, renewal, replacement or
extension thereof, this definition, and any applicable definition used herein,
shall be automatically deemed to be revised to be consistent with the amended,
restated, supplemented or otherwise modified definition of “Consolidated EBITDA”
in the 2016 Credit Agreement or such other defined term used therein.

“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) to the extent not otherwise included in clause (a) above, all interest
expense (income) with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Company and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. For
purposes of the foregoing, interest expense shall be determined after giving any
effect to any net payments made or received by the Company or any Subsidiary
with respect to interest rate Swap Contracts.

 

6



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.

“Consolidated Net Assets” means Consolidated Assets after deduction of
Consolidated Current Liabilities.

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, plus (b) Attributable Indebtedness in respect of Capitalized
Leases, plus (c) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of Persons
other than the Company or any Subsidiary minus (d) the unencumbered and
unrestricted cash of the Company and its Subsidiaries located in the United
States in excess of $50,000,000, minus (e) sixty-five percent (65%) of the
unencumbered and unrestricted cash and Cash Equivalents of the Company and its
Subsidiaries located outside of the United States; provided, however, that if
the definition of “Consolidated Net Funded Indebtedness” in the 2016 Credit
Agreement or any defined term used in such definition is amended, restated,
supplemented or otherwise modified after the date hereof, including by means of
any refinancing, refunding, renewal, replacement or extension thereof, this
definition, and any applicable definition used herein, shall be automatically
deemed to be revised to be consistent with the amended, restated, supplemented
or otherwise modified definition of “Consolidated Net Funded Indebtedness” in
the 2016 Credit Agreement or such other defined term used therein.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period in accordance with GAAP.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

7



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to fund any portion of the Loans required to be funded by it hereunder
within two (2) Business Days of the date required to be funded by it hereunder
unless such Lender, acting reasonably and in good faith, notifies the
Administrative Agent that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (specifically identified and including the particular default, if any)
or unless such failure has been cured, (b) has notified the Company, the
Administrative Agent or any other Lender that it does not intend to comply with
its funding obligations unless such Lender notifies the Administrative Agent
that such failure is the result of such Lender’s determination, acting
reasonably and in good faith, that one or more conditions precedent to funding
has not been satisfied (specifically identified and including the particular
default, if any) or has made a public statement to that effect with respect to
its funding obligations hereunder or generally under other agreements in which
it commits to extend credit, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute unless such failure has been cured, (d) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (e)(i) has become or is insolvent
or has a parent company that has become or is insolvent, (ii) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) has become the subject of a Bail-In
Action. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
capital stock in such Lender or its parent company by any Governmental Authority
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.11(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company and each other Lender promptly following such determination.

 

8



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the target of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. The term “Disposition” shall not include (a) any issuance
of Equity Interests or (b) any cash payments otherwise permitted by this
Agreement.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include stock options, restricted stock
units, restricted shares or other awards granted under any equity compensation
plan of the Company; provided further that Indebtedness convertible or
exchangeable into Equity Interests shall not be deemed to be Equity Interests
unless and until such Indebtedness is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan or, to the knowledge of the Company, a Multiemployer Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan or, to the knowledge of the Company,
a Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate (where, for
Multiemployer Plans, the occurrence of an imposition is to the knowledge of the
Company).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Financial Statements” means the consolidated balance sheet of the Company and
its Subsidiaries for the fiscal year ended December 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto, as filed with the Company’s Form 10-K filed with the SEC by the
Company on February 28, 2018.

“Finance Subsidiary” means any Subsidiary, whether now existing or hereafter
created or acquired, (a) of which at least ninety percent (90%) of all of the
issued and outstanding voting and beneficial Equity Interests are owned,
directly or indirectly, by the Company; (b) that has no material assets,
operations, revenues or cash flows other than those related to the incurrence,
administration and repayment of Indebtedness; and (c) whose Indebtedness is
guaranteed by the Company.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or a state thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, except as otherwise provided in
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

 

11



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Off Balance Sheet Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Leases or Off Balance Sheet Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

12



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months (or, if agreed by each applicable Lender under the applicable Loan,
twelve months) thereafter (in each case, subject to availability), as selected
by the Company in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation all Environmental Laws.

“Lender” means (a) at any time on or prior to the last day of the Availability
Period, any Lender that has a Commitment at such time and (b) at any time
thereafter, any Lender that holds Loans at such time.

 

13



--------------------------------------------------------------------------------

“Lender Party” means the Administrative Agent and each Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Indebtedness, and (c) is not conditioned on the
availability of, or on obtaining, third-party financing.

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a term loan.

“Loan Documents” means this Agreement, each Note, and each Loan Notice.

“Loan Notice” means (a) a notice of a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

14



--------------------------------------------------------------------------------

“Margin Regulations” means Regulations T, U and X of the FRB.

“Margin Stock” has the meaning specified in the Margin Regulations.

“Material Acquisition” means any Acquisition in which the purchase price, as
determined in accordance with GAAP, exceeds $250,000,000 as of the date of such
Acquisition.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Company to perform its
obligations under any Loan Document to which it is a party with respect to the
senior credit facility provided hereunder; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Company of
any Loan Document to which it is a party with respect to the senior credit
facility provided hereunder; or (d) a material adverse effect upon the rights
and remedies of the Administrative Agent or any Lender under any Loan Document.

“Maturity Date” means, if there is a Borrowing during the Availability Period,
the date that is 364 days after the date of such Borrowing; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company then ended or then most recently
ended as the case may be.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

15



--------------------------------------------------------------------------------

“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) or (c) an agreement for the sale
of receivables or like assets creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, could be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five plan
years.

“Permitted Priority Amount” on any date of determination means an amount equal
to 15% of the Consolidated Net Assets of the Company and its Subsidiaries as of
the then most recently completed fiscal quarter of the Company prior to such
date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

16



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to the Pension Funding Rules, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating the
financial covenants set forth in Section 7.04 and for any transaction or
proposed transaction deemed to have occurred on and as of the first day of a
Measurement Period pursuant to Section 1.03(d), the following pro forma
adjustments, in each case arising out of events which are directly attributable
to such transaction or proposed transaction, are factually supportable and
expected to have a continuing impact, including cost savings resulting from
headcount reductions, facility closings or similar restructurings, as certified
by a Responsible Officer of the Company:

 

  (a)

in the case of any such transaction or proposed transaction that is a
Disposition, all income statement items (whether positive or negative)
attributable to the brand, business unit, line of business, division or facility
or the Person subject to such Disposition shall be excluded from the results of
the Company and its Subsidiaries for such Measurement Period;

 

  (b)

in the case of any such transaction or proposed transaction that is an
Investment (including any acquisition, whether by merger, consolidation or
otherwise), income statement items (whether positive or negative) attributable
to the brand, business unit, line of business, division or facility or the
Person subject to such Investment shall be included in the results of the
Company and its Subsidiaries for such Measurement Period;

 

  (c)

in the case of any retirement of Indebtedness or any Indebtedness that was or is
to be repaid or refinanced in connection with such transaction or proposed
transaction, interest accrued on such Indebtedness during such Measurement
Period shall be excluded from the results of the Company and its Subsidiaries
for such Measurement Period (and to the extent not already excluded pursuant to
any other clause of this definition or pursuant to Section 1.03(d), the
principal amount of such Indebtedness shall also be excluded); and

 

  (d)

in the case of the incurrence or assumption of any Indebtedness in connection
with such transaction (other than any such Indebtedness to be repaid or
refinanced in accordance with clause (c) above) or proposed transaction,
interest shall be deemed to have accrued on such Indebtedness during such
Measurement Period (in the case of interest that accrues at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such Measurement
Period.

“Pro Rata Share” means, with respect to each Lender at any time, the percentage
(carried out to the ninth decimal place) represented by (a) at any time during
the Availability Period, such Lender’s Commitment at such time and
(b) thereafter, the principal amount of such Lender’s Loans outstanding at such
time, subject to adjustment as provided in Section 2.11; provided that if the
Commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02, or if the Availability Period has expired, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

17



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) during the Availability Period, the aggregate unused
Commitments, and (b) upon the initial Borrowing pursuant to Section 2.01 and
thereafter, the aggregate Loans outstanding on such date; provided that, the
aggregate principal amount of the Loans outstanding at such time held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
corporate controller, general counsel or any executive vice president of the
Company, (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Company and, (c) solely for purposes of notices given pursuant to Article II,
any other officer of the Company so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
Company designated in or pursuant to an agreement between the Company and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary corporate action on the part of the Company and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Company.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”),
the Australian Government Department of Foreign Affairs and Trade, the
Government of Canada or The Hong Kong Monetary Authority.

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 3.03(b).

 

18



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means, each Subsidiary of the Company which as of the
most recently ended fiscal year of the Company contributed or was accountable
for at least 5% of the revenues of the Company and its Subsidiaries determined
on a consolidated basis for such year.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Transaction” means (a) any Investment or series of related
Investments in Equity Interests or assets constituting a brand, business unit,
line of business, division or facility of a Person or Persons, made by the
Company or any of its Subsidiaries, and (b) any Disposition or series of related
Dispositions of Equity Interests or assets constituting a brand, business unit,
line of business, division or facility of a Person or Persons made by the
Company or any of its Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $80,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or
Eurodollar Rate Loan.

 

19



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references to any Person shall also refer to the successors and assigns
of such Person permitted hereunder.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
in a manner consistent with that used in preparing the Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded and
(ii) solely with respect to fiscal periods of the Company commencing on or after
January 1, 2018, the impact of FASB ASC 606 on revenue recognition shall be
given effect.

 

20



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) For purposes of calculations made pursuant to the terms of this Agreement,
GAAP will be deemed to treat operating leases and capital leases each in a
manner consistent with its current treatment under GAAP as in effect on
December 31, 2017, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

(d) Pro Forma Determinations. Notwithstanding anything in this Agreement to the
contrary:

(i) all calculations of the financial covenants in Section 7.04 shall be made on
a Pro Forma Basis with respect to any Specified Transaction occurring during the
applicable Measurement Period;

(ii) if on any date of determination pro forma compliance with the requirements
of this Agreement is a condition precedent to the consummation of a proposed
transaction pursuant to any provision of this Agreement, then for that purpose
such compliance shall be determined on a Pro Forma Basis giving effect to
(A) such proposed transaction and (B) without duplication, any Specified
Transaction that has been consummated during the Measurement Period then most
recently ended for which financial statements have been delivered pursuant to
Section 6.01 or during the period following such Measurement Period and prior to
such date, in each case, as of the first day of such Measurement Period; and

(iii) for each Specified Transaction that is consummated during any Measurement
Period, compliance with the requirements of this Agreement shall be determined
on a Pro Forma Basis giving effect to such Specified Transaction as of the first
day of such Measurement Period.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with 0.5 of a unit being rounded upward).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

21



--------------------------------------------------------------------------------

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Limited Conditionality Acquisitions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition is a Limited
Conditionality Acquisition and that the Company wishes to test the conditions to
such Acquisition and the availability of Indebtedness that is to be used to
finance such Acquisition in accordance with this Section, then the following
provisions shall apply:

(a) any condition to such Acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Acquisition or the incurrence of such Indebtedness, shall, if agreed to by
the lenders providing such Indebtedness, be satisfied if (i) no Default or Event
of Default shall have occurred and be continuing at the time of the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Acquisition and (ii) no Event of Default under any of
Sections 8.01(a), (b), (f) or (g) shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such additional Indebtedness);

(b) any condition to such Acquisition and/or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness may, if agreed to by the lenders providing such Indebtedness,
be limited by customary “SunGard” or other customary applicable “certain funds”
conditionality provisions, so long as all such representations and warranties in
this Agreement and the other Loan Documents are true and correct at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition;

(c) any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.07(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.07(c); and

(d) if the Company has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (other than the financial covenants tested
pursuant to Section 7.04) or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the earlier of (i) the date on which
such Limited Conditionality Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Conditionality Acquisition is terminated
or expires without consummation of such Limited Conditionality Acquisition, any
such ratio (other than the financial covenants tested pursuant to Section 7.04)
or basket shall be required to be satisfied (x) on a Pro Forma Basis assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have been
consummated and (y) assuming such Limited Conditionality Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.

 

22



--------------------------------------------------------------------------------

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested. Notwithstanding anything to the contrary herein,
in no event shall there be more than two Limited Conditionality Acquisitions at
any time outstanding.

ARTICLE II

THE COMMITMENTS AND BORROWING

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single term loan to the Company, on any Business Day
during the Availability Period, in an aggregate amount not to exceed such
Lender’s Commitment. Such Borrowing shall consist of Loans made simultaneously
by the Lenders in accordance with their respective Applicable Percentage.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice, provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall
specify (i) whether the Company is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Company fails to specify a Type
of Loan in a Loan Notice then the applicable Loans shall be made as Base Rate
Loans. If the Company fails to give a timely notice requesting a conversion or
continuation of a Eurodollar Rate Loan, then the applicable Loans shall be
continued as Eurodollar Rate Loans with an Interest Period of one month. If the
Company requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans as described in the preceding
subsection. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like

 

23



--------------------------------------------------------------------------------

funds as received by the Administrative Agent either by (i) crediting the
account of the Company on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $5,000,000, such Loans shall, on the last day of the
then existing Interest Period therefor, automatically be converted into Base
Rate Loans.

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.

2.03 Prepayments. The Company may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (iv) any such notice may be conditioned upon the
effectiveness of other Indebtedness or the occurrence of one or more other
transactions or events. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment (based on such Lender’s Pro Rata Share). If such notice is given by
the Company, the Company shall irrevocably make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 

24



--------------------------------------------------------------------------------

2.04 Reduction of Commitments. The Aggregate Commitments shall be automatically
and permanently reduced to zero on the earlier to occur of (a) 1:00 p.m. on the
last day of the Availability Period and (b) upon the initial Borrowing of Loans.

2.05 Repayment of Loans. The Company shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans made to the Company outstanding
on such date.

2.06 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) If any amount payable by the Company under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Furthermore, upon the request of the Required Lenders, while any other Event of
Default exists, the Company shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. On each Interest Payment Date for a Base Rate Loan, interest accrued on
such Loan to but excluding such Interest Payment Date shall be due and payable.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.09(a), bear interest for one day.

2.08 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Company and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Company hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Company in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

25



--------------------------------------------------------------------------------

2.09 Payments Generally. (a) All payments to be made by the Company shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Company hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly on the same Business Day thereof distribute to each Lender its Pro Rate
Share (or other applicable share as provided herein) of such payment in like
funds as received by 2:00 p.m. by wire transfer to such Lender’s Lending Office.
All payments received by the Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) If any payment to be made by the Company shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such

 

26



--------------------------------------------------------------------------------

assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to the Company as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.10 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. The Company agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. The provisions of this Section shall not be construed to
apply to (x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Company or any Affiliate thereof (as to which the provisions
of this Section shall apply).

 

27



--------------------------------------------------------------------------------

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.11 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender under any Loan Document (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.09 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

28



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Any and all payments by the Company to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, branch profits taxes, back-up withholding taxes, and
franchise or other similar taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized, maintains a lending office or
does business (other than doing business solely as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Company shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) to the extent
reasonably practicable, within 30 days after the date of such payment, the
Company shall furnish to the Administrative Agent (which shall forward the same
to such Lender) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, the Company agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by the Company under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) If the Company shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Company shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time such
amount is paid, such additional amount as is necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received if such Taxes or Other Taxes had not been imposed.

 

29



--------------------------------------------------------------------------------

(d) The Company agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent and such Lender, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a written demand therefor, which demand shall be
made within 90 days of the date such Lender or the Administrative Agent pays
such Taxes or Other Taxes to the relevant Governmental Authority.

(e) Without limiting the obligations of the Lenders under Section 10.15
regarding delivery of certain forms and documents to establish such Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Company pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Company make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, the Company shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or any Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Company, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f) If and to the extent that any Lender or the Administrative Agent, in its
sole discretion (exercised in good faith), determines that it has received or
been granted a credit against, relief from, a refund or remission of, or a
repayment of, any Taxes or Other Taxes in respect of which it has received
additional payments under this Section 3.01, and such credit, refund, relief or
remission has been obtained, utilized and fully retained by such Lender or the
Administrative Agent on an affiliated group basis, then such Lender or the
Administrative Agent shall pay to the Company an amount which such Lender or the
Administrative Agent determines, in its sole discretion (exercised in good
faith) will leave it, after the payments, in the same after-tax position as it
would have been in had the payments required under this Section 3.01 not been
required to be made by the Company; provided however that (i) such Lender or the
Administrative Agent shall be the sole judge of the amount of such credit,
refund, relief or remission and the date on which it is received; (ii) such
Lender or the Administrative Agent shall not be obliged to disclose information
regarding its tax affairs or tax computations; (iii) nothing in this
Section 3.01(f) shall interfere with such Lender’s or the Administrative Agent’s
right to manage its tax affairs in whatever manner it sees fit; and (iv) if such
Lender or the Administrative Agent shall subsequently determine that it has lost
all or a portion of such tax credit, refund, relief or remission, the Company
shall promptly remit to such Lender or the Administrative Agent the amount
certified by such Lender or the Administrative Agent to be the amount necessary
to restore such Lender or the Administrative Agent to the position it would have
been in if no payment had been made pursuant to this Section.

 

30



--------------------------------------------------------------------------------

(g) The Company’s obligations to indemnify a Foreign Lender or pay additional
amounts to a Foreign Lender under this Section 3.01 are subject to
Section 10.15(a)(iii).

(h) Each Lender shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(i) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Company shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or convert
all such Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable and good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates.

 

  (a)

Temporary Inability.

(i) Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (A) the Administrative Agent determines that (1) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (2) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or

 

31



--------------------------------------------------------------------------------

proposed Base Rate Loan (in each case with respect to clause (a)(i)(A) above,
“Impacted Loans”), or (B) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of this Section, (B) the Required
Lenders notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (C) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 

  (b)

Non-Temporary Inability.

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Company) that the Company or the
Required Lenders (as applicable) have determined, that:

(A) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

 

32



--------------------------------------------------------------------------------

(C) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i)(A) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) if applicable, the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(iii) Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans. (a) If any Lender reasonably determines that as a result of any
Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, converting
to, continuing, funding, maintaining or participating in Eurodollar Rate Loans,
or a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized, has its Lending Office, or does
business (other than doing business solely as a result of entering into this
Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon

 

33



--------------------------------------------------------------------------------

demand of such Lender (with a copy of such demand to the Administrative Agent),
the Company shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction; provided, (x) such Lender
shall be generally seeking, or intending generally to seek, comparable
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding such increased cost or
reduction and (y) that such additional amounts shall not be duplicative of any
amounts to the extent otherwise paid by the Company under any other provision of
this Agreement (including any reserve requirements included in determining the
Eurodollar Rate).

(b) If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, upon demand of such Lender (with a copy of such demand
to the Administrative Agent) the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered; provided, that (x) such Lender shall be
generally seeking, or intending generally to seek, comparable compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding such increased cost or reduction and (y) such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Company under any other provision of this Agreement
(including any reserve requirements included in determining the Eurodollar
Rate).

(c) The Company shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurodollar
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

(d) Each Lender agrees to use reasonable efforts to designate a different
Lending Office if, in the reasonable and good faith judgment of such Lender,
such designation will avoid the need for the Company to pay any additional
amount, or will reduce the amount required to be paid by the Company, pursuant
to this Section 3.04 to such Lender and will not otherwise be materially
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section 3.04 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

34



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.16;

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Matters Applicable to all Requests for Compensation. (a) A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) Each Lender may make any Loan to the Company through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Company to repay the Loan in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Company is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such designation or assignment would
reasonably be expected to (i) eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
not subject such Lender to any unreimbursed cost or expense. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

35



--------------------------------------------------------------------------------

(c) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
and, in each case, such Lender declining or being unable to designate a
different Lending Office in accordance with Section 3.06(b), or if any Lender is
a Defaulting Lender pursuant to Section 2.11, the Company may replace such
Lender in accordance with Section 10.16.

3.07 Survival. All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (pdf.) transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent, its legal counsel and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) Notes executed by the Company in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
is validly existing, in good standing in its jurisdiction of organization,
including certified copies of the Company’s Organization Documents and
certificates of good standing;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Company, addressed to the Administrative Agent and each Lender, in the form
set forth in Exhibit E;

(vi) a certificate signed by a Responsible Officer of the Company certifying, as
of the Closing Date, (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) the current Debt Ratings;

 

36



--------------------------------------------------------------------------------

(vii) upon the reasonable request of any Lender made at least 3 days prior to
the Closing Date, the Company shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least two days prior to the Closing Date; and

(viii) at least two days prior to the Closing Date, if the Company qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the Company
shall deliver to each requesting Lender a Beneficial Ownership Certification;
and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date pursuant to the
Loan Documents shall have been paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
Business Day prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that (i) such
estimate shall not thereafter preclude a final settling of accounts between the
Company and the Administrative Agent and (ii) the Administrative Agent may in
its discretion waive this condition without obtaining the consent of the
Required Lenders).

(d) Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to Borrowing. Subject to Section 1.07, the obligation of each
Lender to honor any Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Company contained in Article V or
any representations and warranties of the Company in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(provided that such materiality qualifier shall not apply to the extent that any
such representation or warranty is already qualified or modified by materiality
in the text thereof), on and as of the date of such Borrowing (or, for the
purposes of Section 4.01(a)(vi), as of the Closing Date), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (provided
that such materiality qualifier shall not apply to the extent that any such
representation or warranty is already qualified or modified by materiality in
the text thereof) as of such earlier date, and except that for purposes of this
Section 4.02, (i) the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (ii) the representations and warranties in subsection (c) of
Section 5.05, subsection (b) of Section 5.06, and Section 5.10 need only be true
and correct on and as of the Closing Date.

(b) No Default shall exist, or would result from such proposed Borrowing (or,
for the purposes of Section 4.01(a)(vi), from the occurrence of the Closing
Date).

 

37



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing or as of such earlier date, as applicable.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. The Company
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents, (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and
(d) is in compliance with all Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Company of each Loan Document, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of the Company’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under,
(i) any Contractual Obligation to which such Person is a party except to the
extent that such conflict, breach, contravention, Lien or violation could not
reasonably be expected to have a Material Adverse Effect or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate in any material
respect any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or any other Loan Document other than
(i) any thereof as have been obtained, taken or made on or prior to the Closing
Date and remain in full force and effect and (ii) any reports required to be
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934; provided, that the failure to make any such filings referred to in this
clause (ii) shall not affect the validity or enforceability of this Agreement or
the rights and remedies of the Administrative Agent and the Lenders hereunder.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Company.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as may be limited by
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

38



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect. (a) The Financial
Statements (i) were prepared, as of the date of the Financial Statements, in
accordance with GAAP, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness,
in each case, to the extent required to be reflected thereon pursuant to GAAP.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.

(c) As of the Closing Date, since the date of the Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) as of the Closing Date,
except as set forth on Schedule 5.06 (based on facts and circumstances known to
the Company), are reasonably likely to result in an adverse determination and,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Company and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries are in
compliance with all Environmental Laws, except for any non-compliance that could
not reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

5.10 ERISA Compliance.

(a) The Company and each ERISA Affiliate have made all required contributions to
each Plan subject to Pension Funding Rules, and no application for a funding
waiver or an extension of any amortization period pursuant to Pension Funding
Rules has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event likely to result in a material liability for the Company
has occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability under Title IV
of ERISA with respect to any Pension Plan or Multiemployer Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 304 or 4201 of ERISA with respect to a Multiemployer Plan; (v) neither
the Company nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA; and
(vi) no Pension Plan has been terminated by the plan administrator pursuant to
Section 4041(c) of ERISA thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) The Company represents and warrants as of the Closing Date that the Company
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.

5.11 Margin Regulations; Investment Company Act. (a) The Company is not engaged
nor will engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) The Company is not required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.12 OFAC. (a) Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, or employee of the Company or
any of its Subsidiaries, is an individual or entity that is (i) currently the
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, and (b) neither the Company, any Subsidiary nor, to the
knowledge of the Company, any director or officer of the Company is organized or
resident in a Designated Jurisdiction, unless otherwise licensed by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State or otherwise authorized under applicable Law.

5.13 Anti-Corruption Laws. The Company and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions.

 

40



--------------------------------------------------------------------------------

5.14 EEA Financial Institutions. The Company is not an EEA Financial
Institution.

5.15 Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (with a copy for
each Lender), in form and detail reasonably satisfactory to the Administrative
Agent:

(a) as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a financial statement report
and opinion of Ernst & Young or another independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

(b) as soon as made publicly available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (with
a copy for each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) commencing with the fiscal quarter ending September 30, 2018, concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and (b), a duly completed Compliance Certificate signed by a Responsible Officer
of the Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any final management letter submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of the Company, or any audit of the
Company;

 

41



--------------------------------------------------------------------------------

(c) promptly after the same are available, copies of each annual report, proxy
statement or other report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and current reports which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the Company has notified the Administrative Agent of any
intention by the Company to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form;

(e) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender required for
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall provide to the Administrative
Agent by electronic mail electronic versions (i.e. soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide copies (including by telecopy or other
electronic means) of the Compliance Certificates required by Section 6.02(a) to
the Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e. Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that (i) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the

 

42



--------------------------------------------------------------------------------

extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arranger shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

6.03 Notices. Notify the Administrative Agent (x) in the case of clause
(a) below, within five (5) days of any Responsible Officer obtaining actual
knowledge, and (y) in all other cases, promptly upon any Responsible Officer of
the Company obtaining actual knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation
or proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, to the extent such matters in clauses (i),
(ii) or (iii) could reasonably be expected to result in a Material Adverse
Effect;

(c) of the occurrence of any ERISA Event which may result in a material
liability for the Company or any of its Subsidiaries;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions): (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where such failure could
not reasonably be expected to result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) in the case of a Subsidiary of the
Company, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.02 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

43



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.07 Anti-Corruption Laws. Maintain policies and procedures designed to promote
and achieve compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired but not more than once a year unless an Event of Default has
occurred and is continuing, upon not less than ten (10) days advance notice to
the Company given in accordance with Section 10.02; provided, however, that
(a) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice, (b) all visits or discussions by any
Lender shall be coordinated through the Administrative Agent and (c) a
Responsible Officer of the Company shall be present during any discussions with
the Company’s independent public accountants.

6.10 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code, except in each case where the
failure to comply with this Section 6.10 could not reasonably be expected to
have a Material Adverse Effect.

6.11 Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions and for general corporate purposes of the
Company and its Subsidiaries, in each case not in contravention of any Law or of
any Loan Document.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary (except that Section 7.02 shall apply to the
Company only) to, directly or indirectly:

 

44



--------------------------------------------------------------------------------

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01;

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted by the Company;

(d) Liens on any property or assets of any Subsidiary to secure indebtedness
owing by it to the Company or to another Subsidiary of the Company;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
laborer’s, landlord’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves, if any are so required by GAAP, with respect
thereto are maintained on the books of the applicable Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than for money borrowed), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including deposits to secure letters of credit
issued to secure any such obligation);

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) any interest or title of a lessor under any operating lease entered into by
the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(k) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;

(l) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code and Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

 

45



--------------------------------------------------------------------------------

(n) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary;

(o) Liens encumbering the Company’s or any of its Subsidiary’s equity interests
or other investments in any joint venture (i) securing obligations (other than
Indebtedness) of the Company or such Subsidiary under the joint venture
agreement for such joint venture or (ii) in the nature of customary voting,
equity transfer, redemptive rights or similar terms (other than Liens securing
Indebtedness) under any such agreement;

(p) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition or Investment
permitted hereunder;

(q) (i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and its Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

(r) Liens on assets of any Subsidiary which are in existence at the time that
such Subsidiary is acquired after the Closing Date pursuant to a transaction
permitted hereunder; provided that such Liens (A) are not incurred or created in
anticipation of such transaction, (B) attach only to the acquired assets or the
assets of such acquired Subsidiary and the proceeds and products of such assets
(and the proceeds and products thereof) and (C) are extinguished within thirty
(30) days after the date such Subsidiary is acquired unless such Liens are
otherwise permitted under this Section 7.01;

(s) other Liens securing Indebtedness in an aggregate outstanding principal
amount, that together, without duplication, with all other Indebtedness of the
Company and its Subsidiaries that is secured by Liens not otherwise permitted
under subsections (a) through (r) above (if originally issued, assumed or
guaranteed at such time), does not at any time exceed, when added to
Indebtedness of any Subsidiary permitted by Section 7.07(l) (and not otherwise
permitted to be incurred by such Subsidiary under Section 7.07(a) through (k))
on any date, the Permitted Priority Amount on any such date; and

(t) the replacement, extension or renewal of any Lien permitted by clause
(b), (n) or (s) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Indebtedness secured thereby.

7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

 

46



--------------------------------------------------------------------------------

(a) the Company may merge or consolidate with or into another Person if either
(i) the Company is the surviving Person or (ii) the Person formed by such
consolidation or into which the Company is merged (any such Person, the
“Successor”) shall be organized and existing under the laws of the United States
or any state thereof or the District of Columbia and shall expressly assume, in
a writing executed and delivered to the Administrative Agent for delivery to
each Lender, in form reasonably satisfactory to the Administrative Agent (which
writing shall include, without limitation, a certification as to pro forma
compliance with Section 7.04), the due and punctual payment of the principal of
and interest on the Loans and the performance of the other Obligations under
this Agreement and the other Loan Documents on the part of the Company to be
performed or observed, as fully as if such Successor were originally named as
the initial Company in this Agreement; and

(b) any Subsidiary of the Company may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other such Subsidiaries or any other Person.

7.03 Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose, in each case, in a manner which violates or contravenes the Margin
Regulations.

7.04 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company beginning with the fiscal
quarter ending September 30, 2018 to be greater than 3.50 to 1.00; provided
that, the maximum Consolidated Net Leverage Ratio permitted by this Section
shall be increased to 3.75 to 1.00 for the four consecutive full fiscal quarters
immediately following the consummation of a Material Acquisition by the Company
or a Subsidiary; provided, further, that, if the 2016 Credit Agreement is
amended, restated, supplemented or otherwise modified after the date hereof,
including by means of any refinancing, refunding, renewal, replacement or
extension thereof, to allow for a maximum “Consolidated Net Leverage Ratio” to
be increased for any period, then, upon the effectiveness of such amendment,
restatement, supplement or other modification, the maximum Consolidated Net
Leverage Ratio permitted by this Section shall be automatically increased to the
lesser of (i) the maximum “Consolidated Net Leverage Ratio” set forth in the
2016 Credit Agreement and (ii) 4.00 to 1.00 for such period.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company beginning with
the fiscal quarter ending September 30, 2018 to be less than 3.50 to 1.00.

7.05 Sanctions. To the Company’s knowledge, use the proceeds of any Loan to fund
any business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the target of Sanctions, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or the U.S. Department of State or otherwise authorized under
applicable Law, or in any other manner that will result in a violation by any
party to any Loan Document (including any Lender, Arranger, Administrative Agent
or otherwise) of Sanctions.

7.06 Anti-Corruption Laws. To the Company’s knowledge, use the proceeds of any
Loan for any purpose which would result in a material violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions.

 

47



--------------------------------------------------------------------------------

7.07 Limitations on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof under the Bonds or otherwise
listed on Schedule 7.07 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) in the
case of the Bonds or any other such Indebtedness of the Company, no Subsidiary
of the Company shall become liable in respect of such Indebtedness;

(c) (i) Indebtedness (other than Guarantees) (A) of the Company to any of its
Subsidiaries and (B) of any Subsidiary of the Company to the Company or any
other such Subsidiary; and (ii) Guarantees of the Company in respect of
Indebtedness otherwise permitted hereunder of any Subsidiary of the Company;

(d) obligations (contingent or otherwise) of the Company existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by the Company in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Company
or any of its Subsidiaries, or changes in the value of securities issued by any
such Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness of the Company or any of its Subsidiaries incurred in the
ordinary course of business as an account party in respect of (i) letters of
credit, bank guarantees or similar instruments in an aggregate face amount not
to exceed $25,000,000 or (ii) with respect to any surety bonds, performance
bonds, customs bonds, statutory, appeal or similar bonds, completion guarantees
or other obligations of a like nature;

(f) (i) Indebtedness of any Finance Subsidiary and (ii) the extension, renewal,
replacement or refinancing of any Indebtedness permitted under the preceding
clause (i) to the extent such Indebtedness is at a Finance Subsidiary;

(g) Indebtedness of the Company in the form of deferred purchase price of
property, purchase price adjustments, earn-outs or other arrangements
representing acquisition consideration incurred in connection with an
acquisition permitted hereunder;

(h) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary of the Company after
the Closing Date pursuant to a transaction permitted hereunder; provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition,
(B) no other Subsidiary (other than the acquired Subsidiaries) is an obligor
with respect to such Indebtedness and (C) such Indebtedness is retired within
thirty (30) days after the date such Subsidiary is acquired unless such
Indebtedness is otherwise permitted by this Section 7.07;

 

48



--------------------------------------------------------------------------------

(j) Indebtedness incurred from time to time under (i) the 2016 Credit Agreement
and (ii) the 2017 Credit Agreement; provided that, with respect to any
refinancings, refundings, replacements, renewals or extensions thereof, the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, replacement, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(k) Indebtedness incurred by the Company from time to time pursuant to any
commercial paper supported by the 2016 Credit Agreement; and

(l) other Indebtedness not otherwise permitted under this Section 7.07 unless an
Event of Default shall have occurred and be continuing at the time of incurring
such Indebtedness or would result therefrom; provided that the aggregate
principal amount of Indebtedness of Subsidiaries not otherwise permitted under
subsections (a) through (k) above, when added, without duplication, to secured
Indebtedness of the Company and any Subsidiary permitted by Section 7.01(s) (and
not otherwise permitted under Section 7.01(a) through (r)) and any other
Indebtedness of the Company that is Guaranteed by any Subsidiary (other than any
Guarantees permitted by subsection (j) above), shall not exceed the Permitted
Priority Amount on any such date.

7.08 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Company to any Subsidiary of the Company or
by any Subsidiary of the Company to the Company or a Subsidiary of the Company;

(e) Dispositions permitted by Section 7.02;

(f) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;

(g) leases, subleases and licenses entered into by the Company or any Subsidiary
as a lessor, sublessor or licensor in the ordinary course of business, provided
that such leases, subleases or licenses do not interfere in any material respect
with the ordinary conduct of business of the Company or any Subsidiary;

 

49



--------------------------------------------------------------------------------

(h) Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or Subsidiary to the extent required
by, or made pursuant to customary buy/sell arrangements between the parties to
such joint venture or equityholders of such Subsidiary set forth in, the joint
venture agreement, operating agreement, shareholders agreement or similar
agreement governing such joint venture or Subsidiary; and

(i) Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions and other Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.08; provided that at
the time of such Disposition, no Event of Default shall have occurred and be
continuing at the time of such Disposition or would result therefrom.

7.09 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a) each Subsidiary of the Company may declare and make dividend payments in
cash with respect to any class of Equity Interests of such Subsidiary to the
then holders of such Equity Interests ratably according to their respective
holdings;

(b) the Company and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person to the then holders of such Equity
Interests ratably according to their respective holdings;

(c) the Company may issue and sell (i) its common Equity Interests; provided
that no Change of Control would result from such issuance and sale; and (ii) the
Company may issue and sell its Equity Interest in connection with grants of such
securities and stock options with respect to such securities pursuant to
employment, benefit plans, service and severance arrangements with current and
former officers, directors, consultants, advisors and employees of the Company
or any Subsidiary of the Company, as determined in good faith by the board of
directors or senior management of the Company or such Subsidiary, as applicable;

(d) the Company may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange; and

(e) the Company and each of its Subsidiaries may declare and make Restricted
Payments not otherwise permitted by this Section 7.09; provided that no Event of
Default shall have occurred and be continuing at the time of the declaration of
such Restricted Payment or would result therefrom.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or any commitment,
facility, utilization or other fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

50



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Company), 6.09, 6.10 or 6.11 or Article VII; or

(c) Other Defaults. The Company fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after any Lender shall have given written notice thereof to the
Company (through the Administrative Agent and in accordance with
Section 10.02(a)(i)) or any Responsible Officer of the Company shall have
otherwise become aware of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company in any
Loan Document, or in any document delivered in connection herewith or therewith,
shall be incorrect in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise but after giving effect
to any applicable grace periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform (after giving effect to any
applicable grace periods) any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default occurs
under the terms of (and as defined in) any such instrument or agreement, in each
case the effect of which failure or other event of default is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, the acceleration of the
maturity thereof, with the giving of notice if required, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than,
for the avoidance of doubt, any required repurchase, repayment or redemption of
(or offer to repurchase, repay or redeem) any Indebtedness that was incurred for
the specified purpose of financing all or a portion of the consideration for a
merger or acquisition; provided that such repurchase, repayment or redemption
(or offer to repurchase, repay or redeem) results solely from the failure of
such merger or acquisition to be consummated); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (or equivalent term, as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount, and in the case of any Early Termination Date resulting from
such a Termination Event, such Early Termination Date is not rescinded or such
Swap Termination Value is not paid within 5 Business Days following such Early
Termination Date; or

(f) Insolvency Proceedings, Etc. The Company or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

51



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Company or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Significant
Subsidiary (i) a final and non-appealable judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance or other reasonably creditworthy
indemnitor as to which the insurer or such indemnitor does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, and (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Company (or any other Person with
respect to any material provision of any Loan Document) contests in any manner
the validity or enforceability of any provision of any Loan Document; or the
Company denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

 

52



--------------------------------------------------------------------------------

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case, without further act of the Administrative Agent
or any Lender.

8.03 Application of Funds. (a) After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Section 2.11, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, facility fees and
utilization fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid facility fees, and interest on the Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Company shall have no rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

53



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

54



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Company at all
times other than during the existence of an Event of Default, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

55



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.07 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) . The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and

 

56



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 No Lender is an Employee Benefit Plan.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

57



--------------------------------------------------------------------------------

(b) In addition, unless clause (a)(i) above is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in clause (a)(iv) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

58



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Unless otherwise expressly provided, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company, shall be effective unless in writing
signed by the Required Lenders (except to the extent not required under any of
clauses (a) – (f) below) and the Company, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall (subject to Section 2.11 and as
further provided below with respect to any Defaulting Lender):

(a) (i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; and (ii) waive any condition (or have the effect of
waiving any condition, either immediately or at some later time) set forth in
Section 4.02 as to any Borrowing of Loans from any Lender without the written
consent of such Lender; provided, that such Lender’s consent shall only be
required with respect to the Borrowing of such Lender’s Commitment;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(which extension or increase or reinstatement shall not also require the vote of
Required Lenders);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document, in each case, without the
written consent of each Lender directly affected thereby (which extension shall
not also require the vote of Required Lenders);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(which reduction or extension shall not also require the vote of Required
Lenders); provided, however, that only the written consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Company to pay interest at the Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender (which
amendment, modification or waiver shall not also require the vote of Required
Lenders); or

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender, or (ii) the definition of “Pro Rata Share”
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.07(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or

 

59



--------------------------------------------------------------------------------

consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, (y) Section 8.03 may
not be changed in any manner that would alter the pro rata sharing of payments
required thereby without the consent of such Lender and (z) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other Lenders or
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender.

10.02 Notices and Other Communications; Facsimile Copies. (a) General. Unless
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (3) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (4) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(b) below), when delivered as provided in subsection (b) below; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent

 

60



--------------------------------------------------------------------------------

at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

61



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising set-off rights in accordance with Section 10.09
(subject to the terms of Section 2.10), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.10, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and recording,
documentary and similar taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 10.04 shall be paid promptly and,
in any case under clause (b) of this Section 10.04, within 20 Business Days
after written demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

10.05 Indemnification by the Company.

(a) Whether or not the transactions contemplated hereby are consummated, the
Company shall indemnify and hold harmless each Agent-Related Person, each
Lender, each Arranger and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages,

 

62



--------------------------------------------------------------------------------

penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Commitment or Loan or
the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach by such
Indemnitee of its express obligations under the applicable Loan Document or
(y) result from claims of any Indemnitee solely against one or more other
Indemnitees (and not by one or more Indemnitees against the Administrative Agent
or any Arranger in such capacity) that have not resulted from the action,
inaction, participation or contribution of the Company or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability to any party hereto or its Affiliates for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
relating to this Agreement or any other Loan Document or arising out of such
Indemnitee’s activities in connection herewith or therewith (whether before or
after the Closing Date). Without limiting the applicable provisions of
Section 3.01, this Section 10.05 shall not apply with respect to taxes other
than any taxes that represent losses, claims, damages or liabilities arising
from any non-tax claim. All amounts due under this Section 10.05 shall be
payable within 20 Business Days after written demand therefor. The agreements in
this Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

(b) To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally, and not jointly, agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided further that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.09(e).

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently

 

63



--------------------------------------------------------------------------------

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

10.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent

 

64



--------------------------------------------------------------------------------

and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed; provided that it shall not be unreasonable for the Company to refuse
consent to any Person that is not engaged in the making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business) shall be required unless (1) an Event of Default has occurred and
is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice (sent in accordance with
Section 10.02(a)(i)) of such proposed assignment; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund.

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to the Company or any other
Company, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

65



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.03 and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Company (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. An Eligible Assignee of a Lender shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than such
Lender would have been entitled to receive as of the date such Eligible Assignee
became a party to this Agreement; provided, however, that this limitation shall
not apply to any Eligible Assignee designated by the Company pursuant to
Section 10.16; and provided, further, that this limitation shall also not apply
with respect to Loans to Company not a party to this Agreement as of the date
such Eligible Assignee became a party to this Agreement.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts

 

66



--------------------------------------------------------------------------------

of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender, or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.05(b) without regard to the existence of any participation. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 10.15 as though it were a Lender.

 

67



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.09(c)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Company under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who need to know such information for the purposes
set forth in this Section 10.08 and who have been advised of and have
acknowledged their obligation to keep such information confidential in
accordance with this Section 10.08, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights

 

68



--------------------------------------------------------------------------------

hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.08, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or similar transaction
relating to the Company and its obligations, (g) with the prior written consent
of the Company, (A) to any rating agency when required by it and (B) the CUSIP
Service Bureau or any similar organization or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.08 or (y) becomes available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company; provided, however, that the source of such information
was not known by the Administrative Agent, such Lender or such Affiliate, as the
case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information.

For purposes of this Section 10.08, “Information” means all information received
from the Company relating to the Company, any of its Subsidiaries, or any of its
or their businesses, other than any such information that is publicly available
or otherwise available to the Administrative Agent or any Lender, as the case
may be, on a nonconfidential basis prior to disclosure by the Company; provided,
however, that the source of such information was not known by the Administrative
Agent or such Lender, as the case may be, to be bound by a confidentiality
agreement or other legal or contractual obligation of confidentiality with
respect to such information. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent and
the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws. Each Person who receives Information pursuant to this Agreement
shall use such Information solely for the purpose of fulfilling such Person’s
obligations or exercising such Person’s rights under this Agreement.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held by, and other indebtedness at any time owing by such Lender to
or for the credit or the account of the Company against any and all Obligations
owing to such Lender hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not the Administrative Agent or
such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness or are owed to a branch or office of or such Lender different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. The rights of each Lender and its Affiliates
under this Section 10.09 are in addition to their other rights and remedies
(including other rights of set-off) that such Lender or its Affiliates may have.
Each Lender agrees promptly to notify the Company and the Administrative Agent
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

 

69



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.11 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic (pdf.) transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).

 

70



--------------------------------------------------------------------------------

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.14, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.15 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN-E or W-8BEN,
if applicable, or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Company pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Company pursuant to this Agreement) or
such other evidence satisfactory to the Company and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Company and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Company
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Company make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

 

71



--------------------------------------------------------------------------------

(iii) The Company shall not be required to indemnify any Foreign Lender or to
pay any additional amount to any Foreign Lender under Section 3.01, (A) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a), (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender and any date such
Lender has ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 10.15(a) shall relieve the
Company of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any Change in Law, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate, (C) if
the obligation to withhold or to pay such additional amounts existed under the
Laws of the United States on the date such Foreign Lender became a party to this
Agreement, (D) if the obligation to withhold or to pay such additional amounts
is imposed under FATCA, (E) with respect to any SPC, to the extent provided in
Section 10.07(g), (F) with respect to any Participant, to the extent provided in
Section 10.07(e), (G) with respect to any Eligible Assignee, to the extent
provided in Section 10.07(b), or (H) if the obligation to indemnify or pay such
additional amounts arose after the date such Foreign Lender became a party to
this Agreement and is in respect of any payment under this Agreement made by the
Company, for any reason other than any Change in Law.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Company is not required to pay additional
amounts under Section 3.01 or this Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9 certifying that such Lender is not subject to back-up withholding. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

(d) The Administrative Agent shall provide the Company with a copy of any forms
or other documents provided by any Lender to the Administrative Agent pursuant
to Section 3.01(e) and this Section 10.15.

 

72



--------------------------------------------------------------------------------

10.16 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense, and with the efforts of the Company and the
Administrative Agent, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.17 Governing Law. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE COMPANY, THE ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

73



--------------------------------------------------------------------------------

10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Company acknowledge and agree that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Company and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in
Section 10.07(c), neither the Administrative Agent nor any Lender or Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Company with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether the Administrative Agent or any of the Lenders or Arrangers has advised
or is currently advising the Company or any of its respective Affiliates on
other matters) and neither the Administrative Agent nor any Lender or Arranger
has any obligation to the Company or any of its respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its respective Affiliates,
and neither the Administrative Agent nor any Lender or Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Lenders and the
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The Company
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent, the Lenders and the Arrangers
with respect to any breach or alleged breach of agency (except for any breach of
the express terms of Section 10.07(c)) or fiduciary duty. The Company agrees
that it will not claim that any of the Administrative Agent, the Lenders or
Arrangers has rendered advisory services of any nature or respect or owes a
fiduciary or similar duty to the Company in connection with any transactions
contemplated hereby.

 

74



--------------------------------------------------------------------------------

10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company in accordance with the Act.

10.21 Margin Stock. Each Lender hereby confirms that it has not relied upon any
Margin Stock of the Company or any of its Subsidiaries as collateral in
extending or maintaining its Commitment hereunder.

10.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

75



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOLLOW.]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

FORTIVE CORPORATION By:  

/s/ Rajesh Yadava

Name: Rajesh Yadava Title: Vice President and Treasurer

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Liliana Claar

Name: Liliana Claar Title:   Vice President

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Carlos Morales

Name: Carlos Morales Title:   Director

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michael Grad

Name: Michael Grad Title:   Director

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Ilene Hernandez

Name: Ilene Hernandez Title:   Vice President

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Liwei Liu

Name: Liwei Liu Title:   Vice President

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jennifer L. Shafer

Name: Jennifer L. Shafer Title:   Vice President

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ James F. Disher

Name: James F. Disher Title:   Authorized Signatory

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo Title:   Managing Director

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kurban H. Merchant

Name: Kurban H. Merchant Title:   Vice President

Fortive Corporation

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share of Facility  

Bank of America, N.A.

   $ 455,000,000.00        26.000000000 % 

The Bank of Nova Scotia

   $ 455,000,000.00        26.000000000 % 

HSBC Bank USA, N.A.

   $ 140,000,000.00        8.000000000 % 

MUFG Bank, Ltd.

   $ 140,000,000.00        8.000000000 % 

PNC Bank, National Association

   $ 140,000,000.00        8.000000000 % 

Royal Bank of Canada

   $ 140,000,000.00        8.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 140,000,000.00        8.000000000 % 

U.S. Bank National Association

   $ 140,000,000.00        8.000000000 % 

Total

   $ 1,750,000,000.00        100.000000000 % 

 

S - 1



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.

 

S - 2



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.

 

S - 3



--------------------------------------------------------------------------------

SCHEDULE 7.07

EXISTING INDEBTEDNESS

 

  1.

Indebtedness of the Company existing under the Bonds in the following original
principal amounts:

 

  a.

$300,000,000 1.800% Senior Notes Due 2019

 

  b.

$750,000,000 2.350% Senior Notes Due 2021

 

  c.

$900,000,000 3.150% Senior Notes Due 2026

 

  d.

$550,000,000 4.300% Senior Notes Due 2046

 

 

S - 4



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

FORTIVE CORPORATION:

Fortive Corporation

6920 Seaway Boulevard

Everett, WA 98203

Website Address: www.fortive.com

U.S. Taxpayer Identification Number: 47-5654583

Attention:         Vice President and Treasurer

Telephone:        425-446-5000

Email: 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Borrowings):

Bank of America, N.A.

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, North Carolina 28255

Attention:         

Telephone:        

Facsimile:         

E-Mail:             

Account No.: 

Reference: 

ABA Number:

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, California 94104

Attention:          

Telephone:        

Facsimile:          

E-Mail:              

 

S - 5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                             ,            

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 22, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Fortive Corporation, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The Company hereby requests (select one):

 

  1.

☐ A Borrowing of Loans                                  ☐ A conversion or
continuation of Loans

 

  1.

On                                                                 
                (a Business Day).

 

  2.

In the amount of                                        
                                               .

 

  3.

Comprised of                                        
                                    .

                                  [Type

of Loan requested]

 

  4.

For Eurodollar Rate Loans: with an Interest Period
of                [week][month(s)].

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(b) of the Agreement.

 

FORTIVE CORPORATION By:                                     
                                    Name: Title:

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

                                                     

FOR VALUE RECEIVED, the undersigned Fortive Corporation (the “Borrower”), hereby
promises to pay to                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of August 22, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest on Loans made by the Lender shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

FORTIVE CORPORATION By:                                     
                                    Name:
                                                                      Title:
                                                                         

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                             ,                     

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 22, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Fortive Corporation, a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                     of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

—or—

2. [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

☐ Check for distribution to PUBLIC and Private side Lenders

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                    ,                     .

 

FORTIVE CORPORATION By:                                     
                                        Name:
                                                                          Title:
                                                                             

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          
                        (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.   

 

Section  7.04(a) – Consolidated Net Leverage Ratio.

  A.   Consolidated Net Funded Indebtedness at Statement Date without giving
effect to clauses (d) or (e) of the definition thereof:   
$                           B.   Unencumbered and unrestricted cash of the
Company and its Subsidiaries located in the United States in excess of
$50,000,000:    $                           C.   Sixty-five percent of
unencumbered and unrestricted cash of the Company and its Subsidiaries located
outside the United States: [1]    $                           D.   Consolidated
EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”): [2]        1.    Consolidated Net Income for Subject Period:   
$                             2.    Consolidated Interest Charges for Subject
Period:    $                             3.    Income tax expense for Subject
Period:    $                             4.    Depreciation expenses for Subject
Period:    $                             5.    Amortization expenses for Subject
Period:    $                             6.    Non-cash impairment charges for
Subject Period:    $                             7.    Non-cash non-operating
expenses for Subject Period:    $                            

8.

  

Non-cash equity compensation expenses for Subject Period:

   $                             9.    Cash or non-cash charges, including legal
and advisor fees and other transaction expenses incurred in connection with
permitted acquisitions or financing transactions for Subject Period:   
$                             10.    Net income (or loss) with respect to
discontinued operations of the Company or any Subsidiaries during Subject
Period:    $                             11.    Other non-recurring or unusual
expenses of the Company and its Subsidiaries reducing Consolidated Net Income
which do not represent a cash item in Subject Period or any future period:   
$                        

 

 

1 

Lines I.A, B and C subject to automatic amendment to reflect any changes to the
definition of “Consolidated Net Funded Indebtedness” in the 2016 Credit
Agreement.

2 

Subject to automatic amendment to reflect any changes to the definition of
“Consolidated EBITDA” in the 2016 Credit Agreement.

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    12.    Federal, state, local and foreign income tax credits of the Company
and its Subsidiaries for Subject Period:    $                             13.   
Non-cash items that are both non-operating and non-recurring increasing
Consolidated Net Income for Subject Period, but excluding such items in respect
of which cash was received in a prior period or will be received in a future
period:    $                             14.    Consolidated EBITDA (Lines I.D.1
+ 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 – 12 - 13):   
$                           E.   Consolidated Leverage Ratio ((Line A – Line B –
Line C) ÷ Line D.14):                        to 1   Maximum permitted:
                                         
                                                    [3.50 to 1.00][3.75 to
1.00][3] II.   Section 7.04(b) – Consolidated Interest Coverage Ratio.      A.  
Consolidated EBITDA for Subject Period (from Line I.D.14):   
$                           B.   Consolidated Interest Charges for Subject
Period:    $                           C.   Consolidated Interest Coverage Ratio
(Line II.A ÷ Line II.B):                        to 1     Minimum required:   
3.50 to 1.00

 

 

3 

The maximum Consolidated Leverage Ratio permitted by Section 7.04(a) of the
Credit Agreement shall be increased to 3.75 to 1.00 for the four consecutive
full fiscal quarters immediately following the consummation of a Material
Acquisition by the Company or a Subsidiary, and may be amended further in
accordance with Section 7.04(a) of the Agreement.

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3.

Borrower:         Fortive Corporation

 

4.

Administrative Agent:         Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement:         Credit Agreement, dated as of August 22, 2018, among
Fortive Corporation, as borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent

 

6.

Not an Employee Benefit Plan. [The][Each] Assignee represents and warrants as of
the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that [the][such] Assignee is
not and will not be (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.

 

7.

Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Aggregate
Amount of
Commitment/
Loans
for all Lenders7      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number         $                            $                             
                     %          $                            $
                                                  %          $
                           $                                                  
%   

 

[8.

Trade Date:                                             ]9

 

9.

Effective Date:                                    , 20         [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:                                     
                                          Title: ASSIGNEE: [NAME OF ASSIGNEE]
By:                                                                         
      Title:

 

[Consented to and]10 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:                                                                         
      Title: [Consented to:]11 [FORTIVE CORPORATION]
By:                                                                         
      Title:

 

 

10 

To be added for Administrative Agent only if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

11 

To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

D-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

FORTIVE CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.07(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

D-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF COUNSEL

See attached.

E-1

Form of Opinion of Counsel